Per Curiam.
An examination of the papers indicates that defendant suffered a default in a fairly inexcusable manner and has twice refrained from showing in its affidavits any real merit in the defense, and in particular, from giving the names of witnesses who could prove such defense, if any, although the necessity of that course was suggested at the time of the denial of the first motion. Under these circumstances we do not think that any further leave should be granted.
Order modified by striking therefrom the provision for a renewal of the motion and as modified affirmed, with ten dollars costs and disbursements to appellant.
All concur; present, Bijur, Lydon and Levy, JJ.